[Cite as Williams v. Ohio Dept. of Job & Family Servs., 129 Ohio St.3d 332, 2011-Ohio-2897.]




 WILLIAMS, APPELLEE, v. OHIO DEPARTMENT OF JOB AND FAMILY SERVICES;
                            BRIDGEWAY, INC., APPELLANT.
              [Cite as Williams v. Ohio Dept. of Job & Family Servs.,
                        129 Ohio St.3d 332, 2011-Ohio-2897.]
Unemployment compensation — Just cause — When employment is expressly
        conditioned upon obtaining or maintaining a license, the employee agrees
        to the condition, and the employee is afforded reasonable opportunity to
        comply, failure to meet the condition is just cause for termination.
    (No. 2010-1166 — Submitted March 22, 2011 — Decided June 22, 2011.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 93594,
                                    2010-Ohio-2222.
                                 __________________
                               SYLLABUS OF THE COURT
When employment is expressly conditioned upon obtaining or maintaining a
        license or certification and an employee agrees to the condition and is
        afforded a reasonable opportunity to obtain or maintain the license or
        certification, an employee’s failure to comply with that condition is
        just cause for termination for unemployment compensation purposes.
                                 __________________
        LANZINGER, J.
        {¶ 1} In this case, we are asked to determine whether an employee
whose promotion was conditioned upon the obtaining of a license within a certain
time was terminated with just cause because she failed to meet that condition.
                                  I. Case Background
        {¶ 2} Appellant, Bridgeway, Inc., is a community mental health center
that provides a variety of services, including housing services, employment
                              SUPREME COURT OF OHIO




services, and counseling, to the mentally ill. Appellee, Mary Williams, was hired
as a full-time residential social worker at the center.
       {¶ 3} Approximately three months after her hiring, Williams was offered
a promotion to residential services program manager by Bridgeway. A residential
services program manager is required to supervise and manage two 24-hour
residential facilities and is responsible for all aspects of the operations
programming, including signing off on clinical treatment plans.       Williams’s
promotion was conditioned on the requirement that she obtain certification as a
licensed independent social worker (“LISW”) within 15 months.                The
appointment letter dated January 17, 2007, states: “You will be required to
complete your LISW licensure within 15 months (by May 2008) which is a
requirement for this position. Failure to complete the LISW licensure by May of
2008 will make you ineligible to keep this position.” In signing the appointment
letter on January 23, 2007, Williams acknowledged, “I have read the attached
position description and accept the terms and conditions of employment as stated
and discussed for the position of Residential Services Program Manager.”
       {¶ 4} Williams was scheduled to take the LISW exam in April 2008, but
due to health concerns, she rescheduled the test for June, with Bridgeway’s
consent. Unfortunately, she did not receive a passing score in June and was not
eligible to take the exam again for 90 days. Because Williams did not obtain her
LISW certification within the time required, she was terminated.
       {¶ 5} Williams filed an application for unemployment compensation
with the Ohio Department of Job and Family Services. The agency disallowed
the application, determining that she had been discharged with just cause. On
appeal, the director’s redetermination affirmed the initial decision. A second
appeal followed, and the matter was transferred to the Unemployment
Compensation Review Commission.




                                           2
                               January Term, 2011




       {¶ 6} At a telephone hearing held in October 2008, Cheryl Lydston,
Williams’s supervisor, testified on Bridgeway’s behalf. She stated that Williams
was discharged because she failed to obtain her LISW certification within 15
months. The supervisor explained that Williams’s failure to obtain the LISW
certification affected Bridgeway because program managers were expected to
provide clinical supervision of staff and to have a certain expertise in providing
services. Because Williams was not an LISW, another program manager had to
sign off on treatment plans and clinically monitor the plans.
       {¶ 7} On cross-examination, Lydston acknowledged that another
program manager, who had worked for Bridgeway for approximately 13 years at
the time of hearing, did not have her LISW certification.        That individual,
however, was a registered nurse and a licensed counselor and was hired at a time
when the company wanted nurse managers. Lydston also testified that although
she did not have her LISW certification when she started with Bridgeway as a
program manager in 2000, following her promotion to supervisor in 2006, she
obtained the license in 2007, as the company had required.
       {¶ 8} Williams also testified. She agreed that when she was promoted to
program manager, she was informed that the promotion was conditioned upon her
obtaining LISW certification. Williams also admitted that she failed the exam in
June 2008.
       {¶ 9} The hearing officer issued a decision affirming the director’s
redetermination that Williams had been discharged with just cause:
       {¶ 10} “The facts cited above strongly support the decision that claimant
was discharged with just cause in connection with her work and that the
Redetermination decision must be affirmed. When claimant was offered and
accepted the position as Residential Program Manager, she clearly knew that she
was required, as a condition of employment, to pass the test to receive her LISW




                                         3
                             SUPREME COURT OF OHIO




certification within fifteen months. She waited to the last moment and failed the
test with insufficient time remaining to retake the test.
       {¶ 11} “Claimant raises the defense that two other Residential Program
Managers did not have the LISW certification.          One has been a Residential
Program Manager for thirteen years and the other for five years.         It is not
uncommon to have employers increase the educational pre-requisites in order to
be hired or maintain employment. Claimant knew she had fifteen months to get
the certification. She failed to do so without justification.”
       {¶ 12} Williams appealed to the Court of Common Pleas of Cuyahoga
County. Following briefing and a review of the record, the common pleas court
found that that decision of the Unemployment Compensation Review
Commission was not unlawful, unreasonable, or against the manifest weight of
the evidence and denied the appeal.
       {¶ 13} Williams appealed to the Eighth District Court of Appeals. The
appellate court reversed, holding that Williams’s requirement to obtain an LISW
certification was not fairly applied to other program managers. Williams v. Ohio
Dept. of Job & Family Servs., 8th Dist. No. 93594, 2010-Ohio-2222, ¶ 20. We
accepted Bridgeway’s discretionary appeal on one proposition of law: “An
employee who fails to obtain a license or certification that was a condition of
employment, as verified by the letter of appointment signed by the employee at
the time of hire, is discharged for just cause in connection with work within the
meaning of Ohio Revised Code Section 4141.29(D)(2)(a).”
                                    II. Analysis
       {¶ 14} Williams applied for unemployment compensation after she was
discharged by Bridgeway.          R.C. 4141.29 sets forth the eligibility and
qualifications for unemployment benefits:
       {¶ 15} “(D) * * * [N]o individual may serve a waiting period or be paid
benefits under the following conditions:




                                           4
                                January Term, 2011




        {¶ 16} “* * *
        {¶ 17} “(2) For the duration of the individual’s unemployment if the
director finds that:
        {¶ 18} “(a) The individual quit work without just cause or has been
discharged for just cause in connection with the individual’s work * * *.”
        {¶ 19} R.C. 4141.46 provides that R.C. 4141.01 through 4141.46 is to be
liberally construed.
                               A. Standard of Review
        {¶ 20} The      Unemployment     Compensation      Review     Commission’s
determination of whether a claimant was discharged with just cause is appealable
to the court of common pleas:       “If the court finds that the decision of the
commission was unlawful, unreasonable, or against the manifest weight of the
evidence, it shall reverse, vacate, or modify the decision, or remand the matter to
the commission.         Otherwise, the court shall affirm the decision of the
commission.” R.C. 4141.282(H). This limited standard of review applies to all
appellate courts. Irvine v. Unemp. Comp. Bd. of Review (1985), 19 Ohio St.3d 15,
18, 19 OBR 12, 482 N.E.2d 587. Thus, a reviewing court may not make factual
findings or determine a witness’s credibility and must affirm the commission’s
finding if some competent, credible evidence in the record supports it. Id. In
other words, a reviewing court may not reverse the commission’s decision simply
because “reasonable minds might reach different conclusions.” Id.
                                   B. Just Cause
        {¶ 21} Bridgeway contends that because Williams’s employment was
conditioned on the obtaining of an LISW certification within 15 months, her
failure to comply with that condition was just cause for her termination and thus
she was not eligible for unemployment benefits.
        {¶ 22} Although it is not defined by statute, we have stated that “just
cause” is “ ‘that which, to an ordinarily intelligent person, is a justifiable reason



                                         5
                            SUPREME COURT OF OHIO




for doing or not doing a particular act.’ ” Irvine, 19 Ohio St.3d at 17, 19 OBR 12,
482 N.E.2d 587, quoting Peyton v. Sun T.V. & Appliances (1975), 44 Ohio
App.2d 10, 12, 73 O.O.2d 8, 335 N.E.2d 751. The determination whether there is
just cause for discharge depends upon the factual circumstances of each case.
Warrensville Hts. v. Jennings (1991), 58 Ohio St.3d 206, 207, 569 N.E.2d 489.
“[W]hat constitutes just cause must be analyzed in conjunction with the
legislative   purpose   underlying   the       Unemployment   Compensation    Act.
Essentially, the Act’s purpose is ‘to enable unfortunate employees, who become
and remain involuntarily unemployed by adverse business and industrial
conditions, to subsist on a reasonably decent level and is in keeping with the
humanitarian and enlightened concepts of this modern day.’ ” (Emphasis sic.)
Irvine at 17, quoting Leach v. Republic Steel Corp. (1964), 176 Ohio St. 221, 223,
27 O.O.2d 122, 199 N.E.2d 3.
        {¶ 23} However, we have cautioned, “The Act does not exist to protect
employees from themselves, but to protect them from economic forces over which
they have no control. When an employee is at fault, he is no longer the victim of
fortune’s whims, but is instead directly responsible for his own predicament.
Fault on the employee’s part separates him from the Act’s intent and the Act’s
protection.   Thus, fault is essential to the unique chemistry of a just cause
termination.” Tzangas, Plakas & Mannos v. Ohio Bur. of Emp. Servs. (1995), 73
Ohio St.3d 694, 697-698, 653 N.E.2d 1207.
        {¶ 24} Fault on an employee’s part is an essential component of a just-
cause termination. Fault, however, is not limited to willful or heedless disregard
of a duty or a violation of an employer’s instructions. Id. at 698. Unsuitability
for a position constitutes fault sufficient to support a just-cause discharge. “An
employer may properly find an employee unsuitable for the required work, and
thus to be at fault, when: (1) the employee does not perform the required work,
(2) the employer made known its expectations of the employee at the time of




                                           6
                                January Term, 2011




hiring, (3) the expectations were reasonable, and (4) the requirements of the job
did not change substantially since the date of the original hiring for that particular
position.” Id. at paragraph four of syllabus.
       {¶ 25} In this case, it is clear that Bridgeway informed Williams of its
expectation that she obtain her LISW certification within 15 months of her
promotion, that she was aware of the condition, and that she failed to satisfy that
condition. There is no evidence or argument that obtaining the LISW certification
was an unreasonable expectation or that the time within which she was required to
obtain the license was unreasonable. Although Williams argues that she was not
afforded the opportunity to retake the examination, she was the person who
controlled the timing of taking the examination.               In fact, Bridgeway
accommodated Williams when she was not able to take the exam in April due to
health concerns and allowed her to take it outside the 15-month period. Even
though Bridgeway had granted Williams a short extension to take the
examination, it did not waive the requirement that she obtain the license.
       {¶ 26} Finding that Williams’s discharge was with just cause is consistent
with the purpose of the Unemployment Compensation Act.                “The act was
intended to provide financial assistance to an individual who had worked, was
able and willing to work, but was temporarily without employment through no
fault or agreement of his own.” Salzl v. Gibson Greeting Cards, Inc. (1980), 61
Ohio St.2d 35, 39, 15 O.O.3d 49, 399 N.E.2d 76.             There were no outside
economic factors influencing Williams’s termination.              Williams had a
responsibility to obtain the license as she had agreed to do when accepting the
promotion. Failing to meet that requirement was sufficient to establish fault as it
was defined in Tzangas.
       {¶ 27} We hold that when employment is expressly conditioned upon
obtaining or maintaining a license or certification and an employee agrees to the
condition and is afforded a reasonable opportunity to obtain or maintain the



                                          7
                             SUPREME COURT OF OHIO




license or certification, an employee’s failure to comply with that condition is just
cause for termination for unemployment compensation purposes. We therefore
conclude that the review commission’s decision to deny Williams unemployment
benefits was not unlawful, unreasonable, or against the manifest weight of the
evidence.
                             C. Fairly Applied Policy
       {¶ 28} The court of appeals determined that Williams’s termination was
without just cause because the requirement to obtain a LISW license was not
fairly applied to all the program managers. The appellate court relied on Shaffer
v. Am. Sickle Cell Anemia Assn. (June 12, 1986), Cuyahoga App. No. 50127,
1986 WL 6711, for the proposition that “termination pursuant to company policy
will constitute just cause only if the policy is fair, and fairly applied. Harp v.
Administrator, Bureau of Unemployment Compensation (1967), 12 Ohio Misc. 34
[41 O.O.2d 25, 230 N.E.2d 376]. This court’s review of the fairness of a company
policy is necessarily limited to a determination of whether the employee received
notice of the policy; whether the policy could be understood by the average
person; and whether there was a rational basis for the policy. The issue of
whether the policy was fairly applied relates to whether the policy was applied to
some individuals but not others.” Id. at *2.
       {¶ 29} We have never adopted such a standard, nor is it necessary to do so
in this case. Williams accepted the promotion to program manager knowing that
she was required to obtain the LISW certification within 15 months.             The
requirement was stated as an express condition of the promotion; it was not stated
as a company policy. Furthermore, she was not similarly situated to the other two
program managers, who had significantly more experience than Williams and
were hired several years before she was.
       {¶ 30} Although the appellate court noted that there is no governmental
requirement that program managers be LISWs and that Williams’s supervisor did




                                           8
                                  January Term, 2011




not know whether any other employee had been hired as a program manager on
the condition of obtaining a license, as Williams had been, there also was no
evidence that any other program manager had been hired in the same time period.
There was, however, evidence that the two most recent employees who received
promotions—Williams and her supervisor—were both required by Bridgeway to
obtain LISW certification.    Unfortunately, Williams was unsuccessful in her
attempt.
       {¶ 31} As the review commission noted, a company is entitled to increase
the educational requirements for employment opportunities.        Nothing in the
record shows that the requirement — to obtain LISW certification within 15
months — was an unreasonable expectation or that other individuals were
contemporaneously hired as program managers and were not required to obtain
LISW certification. Thus, even if we were to adopt a requirement that any
company policy must be fair and fairly applied before a termination for failure to
follow that policy is deemed a just-cause determination, there is competent,
credible evidence upholding the review commission’s decision that Williams’s
termination was for just cause.
                                   III. Conclusion
       {¶ 32} It is undisputed that Williams was required to become certified as
an LISW within 15 months of her promotion and that she had agreed to that
requirement.   Although she made a bona fide effort, she failed to meet the
requirement, and she was terminated with just cause. As we have stated, “To find
that an employee is entitled to unemployment compensation when she is
terminated for her inability to perform the job for which she was hired would
discourage employers from taking a chance on an unproven worker.            Most
employees need an employer to take a leap of faith when initially hiring them. An
employer relies upon an employee’s representations that she can adequately
perform the required work. Likewise, an employee relies upon an employer’s



                                          9
                            SUPREME COURT OF OHIO




description of what the job will entail. The party that fails to live up to those
expectations is at fault.” Tzangas, 73 Ohio St.3d at 698, 653 N.E.2d 1207.
       {¶ 33} Therefore,     the    Unemployment        Compensation         Review
Commission’s decision to deny Williams unemployment benefits was not
unlawful, unreasonable, or against the manifest weight of the evidence. The
judgment of the Eighth District Court of Appeals is reversed.
                                                                Judgment reversed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL, CUPP,
and MCGEE BROWN, JJ., concur.
                             __________________
       Kenneth J. Kowalski and Maya Simek, for appellee.
       Porter, Wright, Morris & Arthur, L.L.P., Fred J. Pompeani, and Rebecca
A. Kopp, for appellant.
       Michael DeWine, Attorney General, Alexandra T. Schimmer, Solicitor
General, Laura Eddleman Heim, Deputy Solicitor, and Laurel Blum Mazorow,
Assistant Attorney General, urging reversal for amicus curiae Ohio Department of
Job and Family Services.
       Legal Aid Society of Cleveland and Anita L. Myerson; and Ohio State
Legal Services Association and Thomas W. Weeks, urging affirmance for amici
curiae Legal Aid Society of Cleveland and Ohio State Legal Services Association.
                           ______________________




                                        10